Citation Nr: 0608291	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  99-23 879A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable rating for post operative 
bilateral inguinal hernia.

2.  Entitlement to a compensable rating for dermatophytosis, 
to include jungle rot, tinea pedis, and tinea corporis, prior 
to August 30, 2002.

3.  Entitlement to a rating in excess of 10 percent for 
dermatophytosis, to include jungle rot, tinea pedis, and 
tinea corporis, after August 30, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1958 to 
August 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which continued noncompensable 
ratings for the veteran's service-connected disabilities.

By correspondence dated January 6, 2004, addressed to 
Disabled American Veterans, and submitted by that service to 
VA on February 9, 2004, the veteran raised the issues of 
entitlement to an increased evaluation for bilateral hearing 
loss and service connection for "heart problems" due to 
exposure to an herbicide agent.  These issues are referred to 
the RO for appropriate disposition.

The issues concerning entitlement to increased evaluations 
for dermatophytosis are remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The veteran will 
be notified if further action is required on his part.


FINDING OF FACT

The veteran has not had recurrent hernias during the 
appellate period, nor has he required the use of a truss or 
belt.


CONCLUSION OF LAW

The criteria for a compensable rating for post operative 
bilateral inguinal hernia are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 
4.21, 4.114, Diagnostic Code 7338 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, in correspondence dated in November 
2002, VA's duty to notify the veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2005) was 
satisfied.  While this notice was delivered after the initial 
denial of the claim, the AMC subsequently readjudicated the 
claim based on all the evidence in November 2005, without 
taint from prior adjudications.  Thus, any defect with 
respect to the timing of the notice requirement was harmless 
error. 

Regarding the duty to assist, VA has done everything 
reasonably possible to assist the veteran with respect to his 
claim for benefits.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claim.  

The veteran's post operative bilateral inguinal hernia is 
currently assigned a noncompensable evaluation.  Under the 
rating criteria for disabilities of the digestive system, and 
in particular for inguinal hernias, a 10 percent evaluation 
is appropriate for a recurrent postoperative hernia that is 
readily reducible and well supported by a truss or belt.  A 
30 percent evaluation is appropriate for a small recurrent 
postoperative hernia, or an unoperated irremediable hernia, 
that is not well supported by truss or is not readily 
reducible.  A 60 percent evaluation is appropriate for a 
large postoperative recurrent hernia that is considered 
inoperable, that is not well supported under ordinary 
conditions, and that is not readily reducible.  When there 
are bilateral inguinal hernias and both are compensable, the 
more severely disabling hernia is evaluated and 10 percent is 
added for the second hernia.  38 C.F.R. § 4.114, DC 7338. 

The veteran has been examined on three occasions during the 
appeal to determine the severity of his post operative 
bilateral hernia.  At no point has an inguinal hernia been 
found on examination; nor have any residuals of the original 
malignancy been found.  See VA examinations dated in March 
2000, February 2004, and August 2005.  The veteran has denied 
the use of a truss or other appliance.  See February 2004 VA 
examination.  Concurrent treatment records, from both private 
and VA medical facilities, do not contradict these findings.  
In fact, these records are silent for any treatment for 
bilateral inguinal hernias. 

The veteran has reported in correspondence to VA that he 
experiences pain upon straining or lifting more than 30 
pounds and takes Ibuprofen for relief.  However, disability 
evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity.  38 U.S.C.A § 1155; 38 C.F.R. 
Part 4.   The Schedule is clear on what disability symptoms 
warrant a compensable rating for inguinal hernias.  The 
veteran has not exhibited those symptoms.  The preponderance 
of the evidence is against the veteran's claim for a higher 
rating.  Therefore, the benefit of the doubt provision does 
not apply.

ORDER

Entitlement to a compensable rating for post operative 
bilateral inguinal hernia is denied.

REMAND

The veteran's dermatophytosis, with jungle rot, tinea pedis, 
and tinea corporis, is rated analogously to dermatitis or 
eczema.  See 38 C.F.R. §§ 4.20, 4.27, 4.118 (2005).  During 
the appeal, the regulations pertinent to disabilities of the 
skin were amended, effective August 30, 2002.  See Schedule 
for Rating Disabilities, The Skin, 67 Fed. Reg. 49,590 (July 
31, 2002) (codified at 38 C.F.R. § 4.118 (2005)).  While the 
November 2002 letter from the Board and the August 2003 
rating decision from the RO each addressed parts of the old 
and new criteria, neither addressed the other potentially 
applicable diagnostic codes, or cited the full regulation.  
Furthermore, the November 2005 supplemental statement of the 
case failed to cite any relevant rating criteria.  The 
veteran must be notified of all applicable laws and 
regulations, with appropriate citations, referable to his 
claim.  See 38 C.F.R. § 19.29 (2005).

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, 
this matter is remanded to the RO via the Appeals Management 
Center in Washington, D.C. for the following:

The veteran should be notified of the new 
rating criteria for skin disabilities under 
38 C.F.R. § 4.118, both prior to and after 
August 2002, and should be requested to 
"provide any evidence in [his] possession 
that pertains to the claim."  See 38 C.F.R. 
§ 3.159(b).

Thereafter, the RO should readjudicate the issues on appeal.  
If the determinations remain unfavorable to the veteran, he 
and his representative should be furnished a supplemental 
statement of the case which addresses all evidence associated 
with the claims file since the last statement of the case.  
The veteran and his representative should be afforded the 
applicable time period in which to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).


____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


